Citation Nr: 0122788	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for dislocation of the 
left shoulder with post-traumatic arthritis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, Regional Office (RO) that denied the claim at 
issue.  In February 2000, the veteran's claims file was 
transferred to the New Orleans, Louisiana, Regional Office 
(RO).  

In January 2000, a hearing was held before a hearing officer.  
A transcript of that hearing is of record.  In March 2001, a 
videoconference hearing was held before the undersigned, who 
was appointed by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c), (e) (West Supp. 2001); 38 C.F.R. 
§ 20.700(e) (2000).  A transcript of the hearing is of 
record.  


REMAND

Additional evidentiary development of the record is in order.  
At his March 2001 videoconference hearing, the veteran 
indicated that since August 1998, he has received ongoing 
treatment for his left shoulder at the Shreveport, Louisiana, 
VA Medical Center.  Before that time, he was treated in 
Little Rock, Arkansas.  He also reported, in his October 1998 
claim for increase, that he had received treatment at the 
Texarkana VA outpatient clinic.  The veteran submitted some 
treatment records at his hearing, and he later submitted 
records dated through June 2001.  While the veteran has 
waived initial consideration of these records by the RO, it 
is unclear whether all of his pertinent VA treatment records 
have been associated with the claims file.  Accordingly, on 
remand, the RO should obtain the complete VA treatment 
records for the veteran's left shoulder, from October 1997 to 
the present, from Little Rock VAMC, Texarkana VA outpatient 
clinic, and Shreveport VAMC.  38 U.S.C.A. § 5103A(c) (West 
Supp. 2001); 66 Fed. Reg. 45, 620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R § 3.159(c)(3)).  

The veteran testified at his videoconference hearing that he 
has not had private treatment for his shoulder.  If he has 
received any private treatment since March 2001, he should be 
asked to provide the name, address, and an appropriate 
release for his private treatment records, and the RO should 
request the records.

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(e)).  .

Finally, after all available treatment records have been 
obtained, the veteran should be afforded a VA examination to 
determine the nature and severity of his left shoulder 
disorder.  The examiner should specifically discuss whether 
there is fibrous union of the humerus of the left shoulder, 
whether there is nonunion (false flail joint), or whether 
there is loss of the head (flail shoulder). 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Request all treatment records of the 
veteran's left shoulder from Little Rock 
VAMC and Texarkana VA outpatient clinic, 
from October 1997 to October 1998.  
Request all treatment records of the 
veteran's left shoulder from Shreveport 
VAMC from August 1998 to the present.  
Associate all records received with the 
claims file.

2.  Ask the veteran whether he has 
received any private treatment of his left 
shoulder since March 2001, and, if so, to 
provide the names and addresses, and 
appropriate releases for the treatment 
records of the left shoulder from each 
provider.  If such information is 
provided, request the treatment records 
and associate all responses with the 
claims file.   If any development 
undertaken pursuant to information or 
releases provided by the veteran is 
unsuccessful, undertake appropriate 
notification action, to include notifying 
him what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001). 

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran an 
appropriate VA examination of the left 
shoulder.  The examiner is asked to review 
the claims file and this remand in connection 
with the examination.  All necessary tests 
should be done, to include range of motion.  
Whether there is likely to be additional 
limitation of function attributable to pain 
on use or during flare-ups should be 
indicated, as well as the extent of such 
additional limitation of function.  Whether 
there are recurrent dislocations at the 
scapulohumeral joint with guarding of all arm 
movements, or with guarding of arm movements 
only at the shoulder level should be 
discussed.  The examiner should specifically 
discuss whether there is fibrous union of the 
humerus of the left shoulder, whether there 
is nonunion (false flail joint), or whether 
there is loss of the head (flail shoulder).

The medical rationale for each opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


